Citation Nr: 0327326	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  He died in February 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the appellant's claim of entitlement to 
DIC benefits based on the provisions of 38 U.S.C. § 1318.  

This case was previously before the Board in January 2003, at 
which time the Board denied the appellant's concurrent claim 
for service connection for the cause of the veteran's death.  
The Board could not then adjudicate the matter of the 
appellant's claimed entitlement to DIC benefits under 
38 U.S.C. § 1318, due to a temporary stay on the adjudication 
of such claims that was imposed by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that 
decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which would either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 
-- were inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  
Because the appellant's claim does not involve the submission 
of new and material evidence, the Board may now proceed to 
adjudicate her 38 U.S.C.A. § 1318 claim.


FINDINGS OF FACT

1.  The veteran died in February 2000.  

2.  At the time of his death the veteran was not receiving, 
nor was he entitled to receive, compensation for any service-
connected disability, nor had he applied for VA compensation 
benefits.


CONCLUSION OF LAW

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
not shown as a matter of law.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the appellant included the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 in the June 2002 
notice of disagreement and the August 2002 substantive 
appeal, and this issue is therefore in appellate status, 
neither she nor her attorney have raised any specific 
contentions as to that issue.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.


The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2002).  

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, No. 
03-7032, slip op. at 4 (Fed. Cir. Aug. 25, 2003).  The 
appellant's claim was filed in February 2002, after enactment 
of the VCAA.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001).  In the instant 
case the facts are not in dispute; resolution of the 
appellant's appeal is dependent on interpretation of the 
statute and regulation pertaining to entitlement to DIC 
benefits based on the veteran having been entitled to receive 
compensation benefits for a disability rated at 100 percent 
for 10 years prior to his death.  

Regardless of the above, documents in the claims file show 
that in March 2002 the RO informed the appellant of the 
evidence needed to substantiate her claim by informing her of 
the provisions of the VCAA and the specific evidence required 
to substantiate her claim for DIC benefits.  The RO also 
informed her of the information and evidence that she was 
required to submit, and the evidence that the RO would obtain 
on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations so that VA could obtain that evidence 
on her behalf.  The RO informed her that although VA would 
make reasonable efforts to obtain the evidence she 
identified, it was ultimately her responsibility to provide 
the evidence in support of her claim.

The appellant did not indicate that she had any evidence 
relevant to her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318.  VA has no further duty, therefore, to 
notify her of the evidence needed to substantiate her claim, 
or to assist her in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board additionally observes that the appellant has been 
accorded appropriate due process considerations.  She and her 
representative have had the opportunity to present evidence 
and argument in support of her claim. 

Relevant law and regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002). 

As noted in the Introduction, in August 2001 VA temporarily 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C. § 1318 in response to the Federal 
Circuit's decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I]. The stay was to remain in 
effect pending completion of VA rulemaking specified by the 
Federal Circuit.  Based on subsequent VA rulemaking, the 
Federal Circuit decided National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d  
1373 (Fed. Cir. 2003) [NOVA II].  In NOVA II, the Federal 
Circuit revised the stay order imposed in NOVA I.  The 
Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C. § 1318 to bar 
the filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  

Thus, the term "entitled to receive" means that at the time 
of his or her death a veteran had service-connected 
disability rated as totally disabling but was not receiving 
compensation because of one of the stated reasons shown in 
the regulation.  See 38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).

 Factual Background

The pertinent facts in this case are uncontroverted.  The 
veteran never filed a claim with VA for service connection 
for any disability.  He died in February 2002 due to lung 
cancer.  At the time of his death he was not service 
connected for any disability. 

Analysis

As discussed above, in order for DIC benefits to be awarded 
to the appellant under the provisions of 38 U.S.C. § 1318, it 
must be established that the veteran received or was entitled 
to receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  [The veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1971, so those parts 
of § 1318 are clearly not applicable.]

According to 38 C.F.R. § 3.22 (2003), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., 260 F.3d at 1365.  

As alluded to elsewhere in this decision, the Board's 
decision is not informed by any specific argument presented 
by or on behalf of the appellant.  The appellant and her 
representative have pointed to nothing in the record which 
suggested that the veteran received or may have been entitled 
to receive VA compensation benefits at any rate, much less 
100 percent, for the 10 year period immediately preceding his 
death.

The veteran did not apply for, and was not in receipt of, VA 
compensation at any time during his lifetime.  There is no 
evidence that the veteran ever applied for VA compensation.  
For reasons which are unclear, on January 17, 2002, 
approximately a year and a half after the veteran's death, 
the appellant herself signed and filed a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension.  The 
veteran was named in item 3, although the appellant made it 
clear elsewhere that the veteran had died.  This obviously 
cannot be considered to be a valid application for 
compensation by the veteran as is contemplated in 38 C.F.R. 
§ 3.22.  
  
The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment) "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  See 38 C.F.R. § 3.22(b)(3) (2003).  

As noted above, the veteran never applied for VA 
compensation.  In addition, there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, nor could there be because no 
such rating decision was ever made.  

In short, because the veteran was not receiving, or entitled 
to receive, any compensation benefits at the time of his 
death, the Board finds that entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is not shown as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 2002) is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



